DETAILED ACTION
Claims 1-14 are currently pending in this Office action.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), filed on 12/11/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Response to Arguments
The previous rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Kergosien et al. (WO 2009/090243 A1) are withdrawn in light of the amendment specifying that (A) is in the form of “particles of a silicone elastomer.”  Note, however, that page 8 unpersuasively argues that “particles of elastomer are not formed in the mixture” of Kergosien because “hydrosilylation [] occurred after applying the mixture of components (A), (B), (C), and (D) on the keratin materials.”  Each of the present claims are directed to an aqueous dispersion, an elastomer film, or a cosmetic composition, not to a method.  So long as particles of silicone elastomer are disclosed, it is irrelevant as to when hydrosilylation occurs.  Kergosien makes it clear that components (A), (B), (C), and (D) react upon combining.  See Claim 1.
As for Cauvin, page 8-9 argues that “even if the references were combined in the manner set forth in the Office action […] the claimed invention would not result.”  The remarks highlight that “Cauvin fails to disclose the combination of component (A-2) and (A-3).”  This is not persuasive.  Cauvin at [0019] explains that SiH containing siloxane (b) functions as crosslinker when it contains more than 2 SiH groups per molecule (e.g., presently claimed component (A-2)); and functions as a chain extender when it contains 3 SiH groups per molecule (e.g., presently claimed component (A-3)).  Cauvin only differs from 
In response to applicant’s argument on page 9 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, like Cauvin, Kergosien at page 14 line 20-22 explains that component B (having three SiH groups) functions as a crosslinker and component C (having terminal SiH groups) functions as a chain extender.  Thus, a person having ordinary skill in the art before the effective filing date of the claimed invention would been motivated to include both (A-2) and (A-3) as taught by Kergosien with (A-1) of Cauvin so as to prepare a silicone that is both crosslinked and chain extended.
As such, at least claims 1-8 would still be unpatentable as obvious under 103 over Cauvin et al. (US 2015/0157724 A1) in view of Kergosien et al. (WO 2009/090243 A1).

Specification
The substitute specification filed 01/28/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: it refers to and amends a paragraph from the pre-grant publication not to the paragraph number of the specification as filed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The previous rejection of claim 7 as being indefinite under 35 U.S.C. 112(b) is withdrawn in light of the amendment correcting the same.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 at line 2 recites “sheet-shaped cosmetics.”  There is no support for this limitation in the original disclosure.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, Claim 8 does not further limit claim 1 because lines 4-6 of claim 1 has been amended to specify “(A-3) a linear diorganohydrogenpolysiloxane having hydrosilyl groups only at both ends of the molecular chain.”    Component (A-3) of claim 8 is synonymous with this narrowed limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cauvin et al. (US 2015/0157724 A1; hereinafter “Cauvin ‘724”) in view of Kergosien et al. (WO 2009/090243 A1).
With respect to claim 1 and 14, Cauvin ‘724 at abstract discloses an aqueous dispersion comprising a silicone composition that forms a film on drying, where claim 1 discloses that the silicon composition comprises a product of a reaction of (a) an alkenyl-containing organopolysiloxane having an average per molecule of at least 2 alkenyl groups and (b) an SiH containing siloxane having an average per molecule of at least 2 SiH moieties, the dispersion composition also comprising a hydrosilylation catalyst and a polymeric film former and a surfactant of molecular weight below 1600, the composition being stabilised in dispersion form by the polymeric emulsifying agent and surfactant dissolved in the aqueous phase. Component (a) corresponds to presently claimed component (A-1). According to [0049] the relative content of (a) is 5 to 90 weight percent, (b) is 0.025 to 75 weight percent, nonpolymeric surfactant is 0.04 to 18 weight percent, and water is 8 to 94 weight percent.  [0007] describes the “dispersion” as having a dispersed phase distributed throughout a liquid phase, wherein the dispersed phase are the solid silicone particles that are the reaction product of (a) and (b).   [0043] teaches that the median diameter of the emulsion is in the range of 0.3 to 30 µm.  The size of the resulting silicone elastomer particles is size-limited by the emulsion.
Cauvin ‘724 at [0019] explains that SiH containing siloxane (b) functions as crosslinker when it contains more than 2 SiH groups per molecule (e.g., presently claimed component (A-2)); and functions as a chain extender when it contains 3 SiH groups per molecule (e.g., presently claimed component (A-
Kergosien at claim 1 discloses a composition comprising:
(A) a polydiorganosiloxane having at least two silicon-bonded alkenyl groups per molecule,
(B) a hydrosilicon compound having at least 3 silicon-bonded hydrogen atoms per molecule,
(C) a diorganohydrogensiloxy-terminated polydiorganosiloxane,
(D) a hydrosilylation catalyst for the hydrosilylation reaction of SiH groups with Si-Alkenyl groups.
Page 30 lines 2-6 specifies that the composition contains 10 to 85 weight percent of an aqueous water phase. According to page 75 lines 15-18 the composition further contains 0.1 to 30 weight percent of emulsifying surfactants, particularly anionic and nonionic surfactants. Like Cauvin ‘724, Kergosien at page 14 line 20-22 explains that component B (having three SiH groups) functions as a crosslinker and component C (having terminal SiH groups) functions as a chain extender.
Accordingly, given that Cauvin ‘724 teaches silicone composition comprising components (A-1) and (A-2) as claimed and the advantages of further including both a hydrosilicon compound having at least 3 silicon-bonded hydrogen atoms per molecule and a diorganohydrogensiloxy-terminated polydiorganosiloxane as taught by Kergosien, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a silicone further having a component (A-3) as claimed that is both crosslinked and chain extended.
With respect to claim 2, Cauvin ‘724 discloses films formed from the dispersion therein, but is silent as to the Asker C rubber hardness of a 1 mm thick elastomer sheet formed of the same.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, Cauvin ‘724 teaches an aqueous silicone dispersion comprising each of the claimed elements.
While Cauvin ‘724 does not directly disclose the Asker C rubber hardness of a 1 mm thick elastomer sheet formed from the aqueous silicone dispersion therein, since each of the claimed components is present and rendered obvious by the teachings of Cauvin ‘724, a person having ordinary 
With respect to claim 3, Cauvin ‘724 discloses films formed from the dispersion therein, but is silent as to the elongation at break and tensile strength of a 1 mm thick elastomer sheet formed of the same.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, Cauvin ‘724 teaches an aqueous silicone dispersion comprising each of the claimed elements.
While Cauvin ‘724 does not directly disclose the elongation at break and tensile strength of a 1 mm thick elastomer sheet formed from the aqueous silicone dispersion therein, since each of the claimed components is present and rendered obvious by the teachings of Cauvin ‘724, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected that a 1 mm thick elastomer sheet prepared from the dispersion to possess elongation at break and tensile strength values as claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
With respect to claim 4, Cauvin ‘724 at [0019] discloses a SiH containing siloxane (b) having 2 SiH moieties per molecule, but is silent as to relative ratio of (A-2) to (A-3) as claimed.
Kergosien at page 26 lines 24-28 explains that the relative content of the hydrosilicon compound having three silicon-bonded hydrogen atoms per molecule (B) and diorganohydrogensiloxy-terminated polydiorganosiloxane (C) can be adjusted so as to the control the rate of film formation and the adhesiveness of the resulting film. Page 24 lines 18-25 further teaches achieving satisfactory cure by adjusting the relative ratio of silicon-bonded hydrogen atoms to the groups reactive therewith.
Given that Cauvin ‘724 and Kergosien both teach SiH containing siloxanes and that Kergosien teaches optimizing the relative amount of each polysiloxane and of SiH groups, it would have been 
With respect to claim 5, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. In this case, claim 5 is defined by an elastomer film rather than by the process for its preparation. Nonetheless, Cauvin ‘724 explains that the aqueous dispersion therein forms a tacky film on drying. The drying is a normal temperature. [0071], [0011] (drying at a temperature such that water evaporates from a coating applied on the skin of a mammal).
With respect to claim 6, Cauvin ‘724 at [0076] discloses a cosmetic composition comprising the composition therein.
With respect to claim 7, Cauvin ‘724 at [0076] discloses mascara, blushes, primer, foundations, eyeliners, and the like prepared from the aqueous dispersion therein.
With respect to claim 8, Cauvin ‘724 at [0019] explains that SiH containing siloxane (b) functions as crosslinker when it contains more than 2 SiH groups per molecule (e.g., presently claimed component (A-2)); and functions as a chain extender when it contains 3 SiH groups per molecule (e.g., presently claimed component (A-3)). Cauvin ‘724, however, differs from the present claim because it does not specifically teach a combination of (A-1) with both (A-2) and (A-3), where (A-3) has 2 hydrosilyl groups per molecular as claimed.
Kergosien at claim 1 discloses a composition comprising:
(A) a polydiorganosiloxane having at least two silicon-bonded alkenyl groups per molecule,
(B) a hydrosilicon compound having at least 3 silicon-bonded hydrogen atoms per molecule,
(C) a diorganohydrogensiloxy-terminated polydiorganosiloxane,
(D) a hydrosilylation catalyst for the hydrosilylation reaction of SiH groups with Si-Alkenyl groups.

Accordingly, given that Cauvin ‘724 teaches silicone composition comprising components (A-1) and (A-2) as claimed and the advantages of further including both a hydrosilicon compound having at least 3 silicon-bonded hydrogen atoms per molecule and a diorganohydrogensiloxy-terminated polydiorganosiloxane as taught by Kergosien, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a silicone that is both crosslinked and chain extended by including a component (A-3) having 2 hydrosilyl groups with (A-2) as claimed.
With respect to claims 10-12, Cauvin ‘724 at [0043] teaches that the median diameter of the emulsion is in the range of 0.3 to 30 µm.  The size of the resulting silicone elastomer particles is size-limited by the emulsion.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  For a given set of values, one of ordinary skill in the art would understand that the mean (e.g., arithmetic average) and median values are the same when all the values of the set are the same.
Since Cauvin ‘724 teaches a median volume average particle size range that overlaps that presently claimed, one of ordinary skill in the art would reasonably expect the particles of silicone elastomer of Cauvin ‘724 to possess a volume average particle size within the presently claimed volume average particle size ranges of each of claims 10-12.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cauvin et al. (US 2015/0157724 A1; hereinafter “Cauvin ‘724”) in view of Kergosien et al. (WO 2009/090243 A1) as applied to claim 1 above, and further in view of Osawa et al. (US 5827921 A).
Cauvin ‘724 at [0048] teaches including a silica filler, but is silent as to a relative content of colloidal silica.

Given that Cauvin ‘724 and Osawa are both directed to silicone-based aqueous dispersions and the advantages of including an amount of colloidal silica taught by Osawa, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include colloidal silica in the claimed amount in order to provide a sufficiently reinforced coating film that is not rigid and brittle.

Claims 1-12 and 14 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cauvin et al. (US 2015/0190516 A1; hereinafter “Cauvin ‘516”) in view of Kergosien et al. (WO 2009/090243 A1).
With respect to claims 1, 8, and 14, Cauvin ‘516 at [0007]-[0008] discloses an aqueous dispersion for forming an elastomer film upon drying, comprising a silicone composition dispersed in an aqueous phase, the silicone composition comprising a reaction product of alkenyl-containing organopolysiloxane (a) and SiH containing siloxane (b).  Compound (a) is suitably a vinyl-endcapped polydimethylsiloxane of the formula CH2=CH—Si(CH3)2O—[Si(CH3)2O]n—Si(CH3)2—CH=CH2, wherein n is an average number from 100 to 10000.  This corresponds to presently claimed (A-1).  [0017].  [0021] teaches that SiH containing siloxane (b) functions as crosslinker and allows for formation of an elastomiec silicone material when (b) contains more than 2 SiH groups per molecule, preferably 3 SiH groups per molecule (e.g., presently claimed (A-2)).  [0006] describes the “dispersion” as having a dispersed phase distributed throughout a liquid phase, wherein the dispersed phase are the solid silicone particles that are the reaction product of (a) and (b).  According to [0008], the dispersion dries as an elastomer film when 
Cauvin ‘516 teaches an aqueous dispersion comprising particles of silicone elastomer that are the reaction product of an alkenyl-containing organopolysiloxane (A-1) and an organohydrogenpolysiloxane (A-2) as presently claimed, but is silent as to (A-3) a linear dirganohydrogenpolysiloxane having hydrosilyl groups only at both ends of the molecular chain as presently claimed.
Kergosien at claim 1 discloses a composition comprising:
(A) a polydiorganosiloxane having at least two silicon-bonded alkenyl groups per molecule,
(B) a hydrosilicon compound having at least 3 silicon-bonded hydrogen atoms per molecule,
(C) a diorganohydrogensiloxy-terminated polydiorganosiloxane,
(D) a hydrosilylation catalyst for the hydrosilylation reaction of SiH groups with Si-Alkenyl groups.
Page 30 lines 2-6 specifies that the composition contains 10 to 85 weight percent of an aqueous water phase. According to page 75 lines 15-18 the composition further contains 0.1 to 30 weight percent of emulsifying surfactants, particularly anionic and nonionic surfactants. Like Cauvin, Kergosien at page 14 line 20-22 explains that component B (having three SiH groups) functions as a crosslinker and component C (having terminal SiH groups) functions as a chain extender.
Given that Cauvin ‘516 and Kergosien are both directed to silicone-based aqueous dispersions for cosmetics and the advantages of employing particles of silicone elastomer that is a reaction product of (A-1), (A-2), and a diorganohydrogensiloxy-terminated polydiorganosiloxane taught by Kergosien, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare is silicone elastomer particles also from a linear dirganohydrogenpolysiloxane having hydrosilyl groups only at both ends of the molecular chain in order to provide a silicone that is crosslinked and chain extended.
With respect to claim 2, Cauvin ‘516 discloses films formed from the dispersion therein, but is silent as to the Asker C rubber hardness of a 1 mm thick elastomer sheet formed of the same.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, Cauvin ‘516 teaches an aqueous silicone dispersion comprising each of the claimed elements.
While Cauvin ‘516 does not directly disclose the Asker C rubber hardness of a 1 mm thick elastomer sheet formed from the aqueous silicone dispersion therein, since each of the claimed components is present and rendered obvious by the teachings of Cauvin ‘516, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected that a 1 mm thick elastomer sheet prepared from the dispersion to possess a hardness value as claimed. Since the
USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
With respect to claim 3, Cauvin ‘516 discloses films formed from the dispersion therein, but is silent as to the elongation at break and tensile strength of a 1 mm thick elastomer sheet formed of the same.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, Cauvin ‘516 teaches an aqueous silicone dispersion comprising each of the claimed elements.
While Cauvin ‘516 does not directly disclose the elongation at break and tensile strength of a 1 mm thick elastomer sheet formed from the aqueous silicone dispersion therein, since each of the claimed components is present and rendered obvious by the teachings of Cauvin ‘516, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected that a 1 mm thick elastomer sheet prepared from the dispersion to possess elongation at break and tensile strength values as claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Kergosien at page 26 lines 24-28 explains that the relative content of the hydrosilicon compound having three silicon-bonded hydrogen atoms per molecule (B) and diorganohydrogensiloxy-terminated polydiorganosiloxane (C) can be adjusted so as to the control the rate of film formation and the adhesiveness of the resulting film. Page 24 lines 18-25 further teaches achieving satisfactory cure by adjusting the relative ratio of silicon-bonded hydrogen atoms to the groups reactive therewith.
Given that Cauvin ‘516 and Kergosien both teach SiH containing siloxanes and that Kergosien teaches optimizing the relative amount of each polysiloxane and of SiH groups, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition by adjusting the the relative content of (A-2) and (A-3) within the claimed range in order to control the film formation rate, curing rate, and adhesiveness of the resulting film.
With respect to claim 5, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.  Here, claim 5 is defined by an elastomer film rather than by the process for its preparation.  Nonetheless, Cauvin ‘516 at abstract, [0008] specifies an elastomer film formed upon drying the dispersion therein.
With respect to claim 6, Cauvin ‘516 at abstract discloses a cosmetic comprising the aqueous dispersion therein.
With respect to claim 7, Cauvin ‘516 at [0075] discloses makeup cosmetics, mascara, primer, foundation, concealer, lotions, and nail care compositions (color coat, base coat, or the like) comprising the same.
With respect to claim 9, Cauvin ‘516 at [0008] describes the film formed upon drying as being non-tacky.
.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cauvin et al. (US 2015/0190516 A1; hereinafter “Cauvin ‘516”) in view of Kergosien et al. (WO 2009/090243 A1)as applied to claim 1 above, and further in view of Osawa et al. (US 5827921 A).
Cauvin ‘516 at [0043] teaches that a filler, like a hydrophilic silica or cosmetic filler, can be added to the emulsion at any time and at [0084] teaches that the aqueous dispersion advantageously includes solid particles like suspensions of silica, but is silent as to a relative content of colloidal silica.
Osawa at abstract discloses an aqueous emulsion comprising a silicone-based composition, the composition comprising (a) water as the dispersion medium; and (b) a combination of ingredients in the dispersed phase of (A) 100 parts by weight (pbw) of an organopolysiloxane having at least two alkenyl groups bonded to the silicon atoms, (B) from 0.05 to 20 pbw of an organohydrogen polysiloxane having at least two hydrogen atoms directly bonded to the silicone atoms, (C) from 1 to 100 pbw of colloidal silica, (D) 0.5 to 20 pbw of a reaction product of an aminogroup containing-organosilane compound and a carboxylic acid anhydride compound, and (E) a catalyst.  According to Col. 6 lines 18-20, 43-51 the colloidal silica is a reinforcing agent and is included in an amount of 5 to 50 pbw relative to (A) in order to ensure sufficient reinforcement without yielding a coating film that is rigid and brittle.
Given that Cauvin ‘516 and Osawa are both directed to silicone-based aqueous dispersions and the advantages of including an amount of colloidal silica taught by Osawa, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include colloidal silica in the claimed amount in order to provide a sufficiently reinforced coating film that is not rigid and brittle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768